In this proceeding to discipline an attorney, the respondent was admitted to practice on January 29, 1936 by this Appellate Division. He maintains an office at 44 Court Street, Brooklyn, New York. On July 12, 1966 respondent was served with a petition charging that he had (1) made misrepresentations to a client that the client’s case was on a court calendar, when in fact is was not; (2) made misrepresentations to a client that he had commenced a matrimonial action on her behalf, when in fact he had not; (3) made misrepresentations to a client that he had filed an application for a liquor store package license on the client’s behalf, when in fact he had not; (4) represented the sellers and the purchaser of a house and caused the purchaser to accept a title to which there were numerous objections; and (5) failed to co-operate with the Grievance Committee of the petitioner association in its investigation of complaints against him. Despite several extensions of time, respondent has willfully failed to answer the petition. The charges are sufficient to warrant disbarment and respondent is hereby disbarred. Beldock, P. J., Ughetta, Hill, Rabin and Hopkins, J J., concur.